DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-17 are pending in this application.               Claims 1-12 and 17 are presented as amended claims.
               Claims 13-16 are presented as original claims.
               No claims are newly presented.
               No claims are cancelled.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 5, 6, 9, 10, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kruithof (US 20110202271 A1) in view of Kong et al. (US 20200262424 A1) (hereinafter Kong). As regards the individual claims:
Regarding claim 1, Kruithof teaches a system comprising:
a vehicle control system configured to transmit traveling information during traveling of an own vehicle (Kruithof: ¶ 026; the stored navigation map update data is transmitted [inter alia] as a continuous stream of position data as long as the navigation unit 1 detects a position which is a deviation from the original route)
and a management and control system configured to collect the traveling information from vehicle control systems of a plurality of vehicles and transmit recommended traveling information based on the collected traveling information (Kruithof: ¶ 009; invention relates to a navigation map server in communication with a network node associated with a group of cells of a cellular communication network, the map update server comprising a memory unit for storing navigation map data, a map update service module being arranged to receive stored position data from a navigation unit via the cellular communication network, the stored position data comprising deviations from a calculated route, and an evaluation module in communication with the map update service module, the evaluation module being arranged to evaluate the stored position data to obtain navigation map update data for a geographically limited area associated with the group of cells.)
wherein the vehicle control system is configured to: transmit, as probe information, traveling information of a specific section in which the own vehicle has traveled (Kruithof: ¶ 010; the stored position data comprising ) (Kruithof: ¶ 043-044; reported route deviations with the corresponding navigation map update data relating to the geographical area of the associated cells a-d of the calculated route are collected and evaluated by the map update server 4. When the same or similar route deviations are reported on the same part of the calculated route by different navigation units 1 in vehicles 6 to the map update server 4 co-located with the SGSN 9, this map update server 4 is arranged to (automatically) report the route deviations)
based on the recommended traveling information for the specific section received from the management and control system and recognition information of the traveling environment for the specific section and the management and control system is configured to: (Kruithof: ¶ 043; reported route deviations with the corresponding navigation map update data relating to the geographical area of the associated cells a-d of the calculated [using the server’s traveling information map data] route are collected and evaluated by the map update server 4. When the same or similar route deviations are reported on the same part of the calculated route by different navigation units 1 in vehicles 6 to the map update server 4 co-located with the SGSN 9, this map update )
collect probe information of a plurality of vehicles (Kruithof: ¶ 026; the stored navigation map update data is transmitted [inter alia] as a continuous stream of position data as long as the navigation unit 1 detects a position which is a deviation from the original route)
and extract highly reliable information (Kruithof: ¶ 044; a prolonged period of collection of reported route deviations may be taken into account, to be sure that the route deviation is a true and lasting change. Map update server 4 could apply a predetermined threshold of reported route deviations as a trigger to initiate a message with navigation map update data to the navigation map provider or cartographer (e.g. via IP network 20). I.e., the map update server 4 is arranged to evaluate the stored position data received from a plurality of navigation units 1, and to determine the navigation map update data based on a threshold value of occurrences of stored position data. Furthermore, disseminating the navigation map update data to navigation units 1 operating in the geographically limited area is comprised in a further embodiment.)
and calculate the recommended traveling information for passing through the specific section, based on the probe information extracted by the probe information collector, and transmit the calculated recommended traveling information Kruithof: ¶ 045; map update server 4 is arranged to store the reported route deviations as temporary local map update for the geographical area [and] may also be arranged to disseminate the stored data to mobile terminals 2 (connected to navigation units 1 of vehicles 6) entering the cell a-d where the route deviation is applicable. Map update data can be sent periodically to all navigation units 1 in the service area of the SGSN 9 or other network node 7, 8 associated with the map update server 4, and all necessary map update data can be sent to the navigation units [after which will the revised data will be available for vehicle routing]) (Kruithof: Fig. 002; [Showing specific sections])

    PNG
    media_image1.png
    338
    419
    media_image1.png
    Greyscale

Kruithof does not explicitly teach:
deviating from a target route or target speed of the own vehicle by a predetermined amount based; however, Kong does teach:
deviating from a target route or target speed of the own vehicle by a predetermined amount based (Kong: ¶ 044-045; identifying 606, based on the sensor data, a candidate turn path for said semi-autonomous vehicle, and identifying 608, based on the sensor data, an actual turn path for said semi-autonomous vehicle. Method 600 also includes calculating 610 a deviation between the actual path and the candidate turn path. Method 600 further includes transmitting 612, to an automation system (e.g., a steering automation system 106, shown in FIG. 1) of the semi-autonomous vehicle, a control signal that instructs the automation system to perform a turn-assist function to reduce the deviation between the actual turn path and the candidate turn path) (Kong: ¶ 030; When the deviation reaches a particular threshold, vehicle control system 102 activates an automation system).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kruithof with the teachings of Kong based on a motivation to implement a semi-autonomous vehicular control system that seeks to improve performance by monitoring the discrepancy between expected vehicle path and actual path through the use of on-vehicle sensors (Kong: ¶ 005-006).
Kong further teaches:
on a recognition result of a traveling environment of the own vehicle; and the target route being set along a center of a lane through which the own vehicle travels perform traveling control for passing through the specific section (Kong: ¶ 034-035; Vehicle control system 102 also identifies an actual path [and when] actual path 308 deviates from candidate path [for example when] actual path 308, vehicle 100 may collide with curb 310 and/or street lamp . . . Vehicle control system 102 determines this likely collision associated with actual path 308 and determines that a threshold of a deviation between actual path 308 and candidate path 304 is therefore exceeded. Vehicle control system 102 activates a steering automation system 106 (not shown in FIGS. 3 and 4) that controls a steering operation) (Kong: ¶ 031; vehicle control system 102 activates the steering automation system 106 to reduce deviation 214, for example, to steer vehicle 100A more to the left, to avoid collision with curb 216 and/or crossing over lane marker [thereby attempting to remain centered within the lane]).
Regarding claim 2, as detailed above, Kruithof as modified by Kong teaches the invention as detailed with respect to claim 1. Kruithof further teaches:
include position information and passing time information of the specific section in the probe information (Kruithof: ¶ 026; the stored navigation map update data is transmitted [inter alia] as a continuous stream of position data as long as the navigation unit 1 )
And Kong further teaches:
and include at least one of a lateral position of the own vehicle in the specific section or a passing speed of the own vehicle in the specific section in the probe information (Kong: ¶ 030; When the deviation reaches a particular threshold, vehicle control system 102 activates an automation system 106 associated with a steering function of vehicle 100 to control steering of vehicle 100 and reduce the deviation between the actual path and the candidate path. The threshold may be a predefined value, such as certain angular deviation or instantaneous distance between the actual path and the candidate path) (Kong: Fig. 002; [214 showing deviation as lateral])

    PNG
    media_image2.png
    479
    646
    media_image2.png
    Greyscale

Regarding claim 5 as detailed above, Kruithof as modified by Kong teaches the invention as detailed with respect to claim 1. Kruithof further teaches:
the recommended traveling information calculator is configured to transmit the recommended traveling information, with position information of the specific section being included in the recommended traveling information (Kruithof: ¶ 043; route deviations with the corresponding navigation map update data relating to the geographical area of the associated cells a-d of the calculated route are collected and evaluated by the map update server 4. When the same or similar route deviations are reported on the same part of the calculated route by different navigation units 1 in vehicles 6 to the map update server 4 co-located with the ) (Kruithof: ¶ 045; map update server 4 is arranged to store the reported route deviations as temporary local map update for the geographical area [and] may also be arranged to disseminate the stored data to mobile terminals 2 (connected to navigation units 1 of vehicles 6) entering the cell a-d where the route deviation is applicable. Map update data can be sent periodically to all navigation units 1 in the service area of the SGSN 9 or other network node 7, 8 associated with the map update server 4, and all necessary map update data can be sent to the navigation units [after which will the revised data will be available for vehicle routing])
Regarding claim 6, as detailed above, Kruithof as modified by Kong teaches the invention as detailed with respect to claim 2. Kruithof further teaches:
the recommended traveling information calculator is configured to transmit the recommended traveling information, with position information of the specific section being included in the recommended traveling information (Kruithof: ¶ 043; route deviations with the corresponding navigation map update data relating to the geographical area of the associated cells a-d of the calculated route are collected and evaluated by the map update server 4. When the same or similar route deviations are reported on the same part of the calculated route by different navigation units 1 in ) (Kruithof: ¶ 045; map update server 4 is arranged to store the reported route deviations as temporary local map update for the geographical area [and] may also be arranged to disseminate the stored data to mobile terminals 2 (connected to navigation units 1 of vehicles 6) entering the cell a-d where the route deviation is applicable. Map update data can be sent periodically to all navigation units 1 in the service area of the SGSN 9 or other network node 7, 8 associated with the map update server 4, and all necessary map update data can be sent to the navigation units [after which will the revised data will be available for vehicle routing])
Regarding claim 9, as detailed above, Kruithof as modified by Kong teaches the invention as detailed with respect to claim 1. Kruithof further teaches:
the probe information collector is configured to extract highly reliable information by removing, from the probe information of the plurality of vehicles, information after a lapse of a set period of time or longer or information deviating from an average value by a set value or more (Kruithof: ¶ 044; a prolonged period of collection of reported route deviations may be taken into account, to be sure that the route deviation is a true and lasting change. Map update server 4 could apply a predetermined threshold of reported route deviations as a )
Regarding claim 10, as detailed above, Kruithof as modified by Kong teaches the invention as detailed with respect to claim 2. Kruithof further teaches:
the probe information collector is configured to extract highly reliable information by removing, from the probe information of the plurality of vehicles, information after a lapse of a set period of time or longer or information deviating from an average value by a set value or more (Kruithof: ¶ 044; a prolonged period of collection of reported route deviations may be taken into account, to be sure that the route deviation is a true and lasting change. Map update server 4 could apply a predetermined threshold of reported route deviations as a trigger to initiate a message with navigation map update data to the navigation map provider or cartographer (e.g. via IP network 20). I.e., the map update server 4 is arranged to evaluate the stored position data received from a plurality of navigation units 1, and to determine the )
Regarding claim 17, Kruithof teaches a system comprising:
a vehicle control system comprising first circuitry configured to transmit traveling information during traveling of an own vehicle (Kruithof: ¶ 026; the stored navigation map update data is transmitted [inter alia] as a continuous stream of position data as long as the navigation unit 1 detects a position which is a deviation from the original route)
and a management and control system comprising second circuitry configured to collect the traveling information from vehicle control systems of a plurality of vehicles, and transmit recommended traveling information based on the collected traveling information (Kruithof: ¶ 009; invention relates to a navigation map server in communication with a network node associated with a group of cells of a cellular communication network, the map update server comprising a memory unit for storing navigation map data, a map update service module being arranged to receive stored position data from a navigation unit via the cellular communication network, the stored position data comprising deviations from a calculated route, and an evaluation module in communication with the map update service module, the )
the first circuitry is configured to: transmit, as probe information, traveling information of a specific section in which the own vehicle has traveled (Kruithof: ¶ 010; the stored position data comprising deviations from a calculated route, and evaluating the stored position data to obtain navigation map update data for a geographically limited area associated with the group of cells.) (Kruithof: ¶ 043-044; reported route deviations with the corresponding navigation map update data relating to the geographical area of the associated cells a-d of the calculated route are collected and evaluated by the map update server 4. When the same or similar route deviations are reported on the same part of the calculated route by different navigation units 1 in vehicles 6 to the map update server 4 co-located with the SGSN 9, this map update server 4 is arranged to (automatically) report the route deviations) (Kruithof: Fig. 002; [Showing specific sections])
based on the recommended traveling information for the specific section received from the management and control system, and recognition information of the traveling environment for the specific section (Kruithof: ¶ 043; reported route deviations with the corresponding navigation map update data relating to the geographical area of the )
and the second circuitry is configured to execute: collect the probe information of a plurality of vehicles (Kruithof: ¶ 026; the stored navigation map update data is transmitted [inter alia] as a continuous stream of position data as long as the navigation unit 1 detects a position which is a deviation from the original route)
and extract highly reliable information (Kruithof: ¶ 044; a prolonged period of collection of reported route deviations may be taken into account, to be sure that the route deviation is a true and lasting change. Map update server 4 could apply a predetermined threshold of reported route deviations as a trigger to initiate a message with navigation map update data to the navigation map provider or cartographer (e.g. via IP network 20). I.e., the map update server 4 is arranged to evaluate the stored position data received from a plurality of navigation units 1, and to determine the navigation map update data based on a threshold value of occurrences of stored position data. Furthermore, disseminating the navigation map update data )
and calculate the recommended traveling information for passing through the specific section, based on the extracted probe information and transmit the calculated recommended traveling information (Kruithof: ¶ 045; map update server 4 is arranged to store the reported route deviations as temporary local map update for the geographical area [and] may also be arranged to disseminate the stored data to mobile terminals 2 (connected to navigation units 1 of vehicles 6) entering the cell a-d where the route deviation is applicable. Map update data can be sent periodically to all navigation units 1 in the service area of the SGSN 9 or other network node 7, 8 associated with the map update server 4, and all necessary map update data can be sent to the navigation units [after which will the revised data will be available for vehicle routing]) (Kruithof: Fig. 002; [Showing specific sections])
Kruithof does not explicitly teach:
deviating from a target route or target speed of the own vehicle by a predetermined amount based; however, Kong does teach: deviating from a target route or target speed of the own vehicle by a predetermined amount based (Kong: ¶ 044-045; Method 600 also includes identifying 606, based on the sensor data, a candidate turn path for said semi-autonomous vehicle, and identifying 608, based on the sensor data, an actual turn path for said semi-autonomous  (Kong: ¶ 030; When the deviation reaches a particular threshold, vehicle control system 102 activates an automation system).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kruithof with the teachings of Kong based on a motivation to implement a semi-autonomous vehicular control system that seeks to improve performance by monitoring the discrepancy between expected vehicle path and actual path through the use of on-vehicle sensors (Kong: ¶ 005-006).
Kong further teaches:
on a recognition result of a traveling environment of the own vehicle; and the target route being set along a center of a lane on which the own vehicle travels perform traveling control for passing through the specific section (Kong: ¶ 034-035; Vehicle control system 102 also identifies an actual path [and when] actual path 308 deviates from candidate path [for example when] actual path 308, vehicle 100 may collide with curb 310 and/or street lamp . . . Vehicle control system 102 determines this likely collision associated with ) (Kong: ¶ 031; vehicle control system 102 activates the steering automation system 106 to reduce deviation 214, for example, to steer vehicle 100A more to the left, to avoid collision with curb 216 and/or crossing over lane marker [thereby attempting to remain centered within the lane]).
Claims 3, 4, 7, 8, 11, 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kruithof in view of Kong in view of Park et al. (US 20200174470 A1) (hereinafter Park). As regards the individual claims:
Regarding claim 3 as detailed above, Kruithof as modified by Kong teaches the invention as detailed with respect to claim 1. Kong further teaches:
the specific section traveling controller is configured to determine presence or absence of an obstacle when the own vehicle travels in the specific section based on the recommended traveling information (Kong: ¶ 017; sensors 104 may include imaging sensors that capture image data of an environment of vehicle 100 (e.g., obstacles such as curbs, other vehicles, pedestrians; lane markers; road signs; road conditions; etc.))
and perform traveling control based on the recommended traveling information when determining that there is no obstacle (Kong: ¶ 018; Vehicle 100 further includes a plurality of automation systems 106. )
Neither Kruithof nor Kong explicitly teach:
and cancel the recommended traveling information and perform traveling control based on traveling information recognized for the specific section; however, Park does teach:
and cancel the recommended traveling information and perform traveling control based on traveling information recognized for the specific section (Park: ¶ 091-094; server 200 transmits the found driving route to the vehicle [which] performs autonomous driving based on the driving route provided from the server [but] vehicle 100 may determine whether the level change condition is met 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kruithof with the teachings of Park based on a motivation to improve a self-driving vehicular system by enabling an automatic adjustment in self-driving mode based upon in-vehicle sensor observations such as identifying an obstacle or change in speed (Park: ¶ 007-008, 075).
Park further teaches:
when determining that there is an obstacle (Park: ¶ 075; server 200 may collect vehicle information (road information, driver state information, and the like collected by an in-vehicle sensor), road information (status information about a road, a lane, a sudden obstacle, a road assistance facility, and the like), traffic information (individual vehicle driving state information, traffic situation information for each road section, and the like))
Regarding claim 4, as detailed above, Kruithof as modified by Kong teaches the invention as detailed with respect to claim 2. Neither Kruithof nor Kong explicitly teach:
the specific section traveling controller is configured to determine presence or absence of an obstacle when the own vehicle travels in the specific section based on the 
the specific section traveling controller is configured to determine presence or absence of an obstacle when the own vehicle travels in the specific section based on the recommended traveling information, and perform traveling control based on the recommended traveling information when determining that there is no obstacle (Park: ¶ 075; server 200 may collect vehicle information (road information, driver state information, and the like collected by an in-vehicle sensor), road information (status information about a road, a lane, a sudden obstacle, a road assistance facility, and the like), traffic information (individual vehicle driving state information, traffic situation information for each road section, and the like)).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kruithof with the teachings of Park based on a motivation to improve a self-driving vehicular system by enabling an automatic adjustment in self-driving mode based upon in-vehicle sensor observations such as identifying an obstacle or change in speed (Park: ¶ 007-008, 075).
While none of Kruithof, Kong explicitly teach:
and cancel the recommended traveling information and perform traveling control based on traveling information recognized for the specific section when determining that there is an obstacle; Park does teach:
A vehicular system that monitors vehicular sensors and automatically adjusts the level of autonomous control based upon the identification based upon observations that are dissimilar to expected observations (Park: ¶ 091-094; server 200 transmits the found driving route to the vehicle [which] performs autonomous driving based on the driving route provided from the server [but] vehicle 100 may determine whether the level change condition is met based on whether the autonomous driving of the vehicle 100 is released. For example, the vehicle 100 determines that the level change condition is met when the autonomous driving release is determined due to an accident or an unexpected occurrence during autonomous driving [and w]hen the autonomous driving is released, the vehicle 100 may initialize the vehicle autonomous driving level (level 1).)
Therefore, before the effective filing date of the claimed invention, it would be obvious to one of ordinary skill in the art that Kruithof as modified by Kong as further modified by Park teaches the above limitation based on the logic that a person of ordinary skill in the art would know that changing the level of autonomous control could indicate fully cancelling the remote travelling information and beginning reliance on local sensors.
Regarding claim 7 as detailed above, Kruithof as modified by Kong as further modified by Park teaches the invention as detailed with respect to claim 3. Kruithof further teaches:
the recommended traveling information calculator is configured to transmit the recommended traveling information, with position information of the specific section being included in the recommended traveling information (Kruithof: ¶ 043; ) (Kruithof: ¶ 045; map update server 4 is arranged to store the reported route deviations as temporary local map update for the geographical area [and] may also be arranged to disseminate the stored data to mobile terminals 2 (connected to navigation units 1 of vehicles 6) entering the cell a-d where the route deviation is applicable. Map update data can be sent periodically to all navigation units 1 in the service area of the SGSN 9 or other network node 7, 8 associated with the map update server 4, and all necessary map update data can be sent to the navigation units [after which will the revised data will be available for vehicle routing])
Regarding claim 8, as detailed above, Kruithof as modified by Kong as further modified by Park teaches the invention as detailed with respect to claim 4. Kruithof further teaches:
the recommended traveling information calculator is configured to transmit the recommended traveling information, with position information of the specific section Kruithof: ¶ 043; route deviations with the corresponding navigation map update data relating to the geographical area of the associated cells a-d of the calculated route are collected and evaluated by the map update server 4. When the same or similar route deviations are reported on the same part of the calculated route by different navigation units 1 in vehicles 6 to the map update server 4 co-located with the SGSN 9, this map update server 4 is arranged to (automatically) report the route deviations) (Kruithof: ¶ 045; map update server 4 is arranged to store the reported route deviations as temporary local map update for the geographical area [and] may also be arranged to disseminate the stored data to mobile terminals 2 (connected to navigation units 1 of vehicles 6) entering the cell a-d where the route deviation is applicable. Map update data can be sent periodically to all navigation units 1 in the service area of the SGSN 9 or other network node 7, 8 associated with the map update server 4, and all necessary map update data can be sent to the navigation units [after which will the revised data will be available for vehicle routing])
Regarding claim 11 as detailed above, Kruithof as modified by Kong as further modified by Park teaches the invention as detailed with respect to claim 3. Kruithof further teaches:
the probe information collector is configured to extract highly reliable information by removing, from the probe information of the plurality of vehicles, information after a lapse of a set period of time or longer or information deviating from an average value by a set value or more (Kruithof: ¶ 044; a prolonged period of collection of reported route deviations may be taken into account, to be sure that the route deviation is a true and lasting change. Map update server 4 could apply a predetermined threshold of reported route deviations as a trigger to initiate a message with navigation map update data to the navigation map provider or cartographer (e.g. via IP network 20). I.e., the map update server 4 is arranged to evaluate the stored position data received from a plurality of navigation units 1, and to determine the navigation map update data based on a threshold value of occurrences of stored position data. Furthermore, disseminating the navigation map update data to navigation units 1 operating in the geographically limited area is comprised in a further embodiment.)
Regarding claim 12, as detailed above, Kruithof as modified by Kong as modified by Park teaches the invention as detailed with respect to claim 4. Kruithof further teaches:
the probe information collector is configured to extract highly reliable information by removing, from the probe information of the plurality of vehicles, information after a lapse of a set period of time or longer or information deviating from an average value by a set value or more (Kruithof: ¶ 044; a prolonged period of collection of reported route deviations may be )
Regarding claim 13, as detailed above, Kruithof as modified by Kong teaches the invention as detailed with respect to claim 1. Neither Kruithof nor Kong explicitly teach:
the vehicle control system and the management and control system are systems configured to be linked with each other through a cloud; however, Park does teach:
the vehicle control system and the management and control system are systems configured to be linked with each other through a cloud (Park: ¶ 010-012; a system for supporting an autonomous vehicle may comprise: a server configured to search for and provide a driving route in response to a request of the vehicle; a controller configured to perform autonomous driving . . . server may collect vehicle autonomous driving state information including a vehicle location and the vehicle autonomous ) (Park: ¶ 046; communication device 110 may use a communication technology such as wireless Internet)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kruithof with the teachings of Park based on a motivation to improve a self-driving vehicular system by enabling an automatic adjustment in self-driving mode based upon in-vehicle sensor observations such as identifying an obstacle or change in speed (Park: ¶ 007-008, 075).
Regarding claim 14, as detailed above, Kruithof as modified by Kong teaches the invention as detailed with respect to claim 2. Neither Kruithof nor Kong explicitly teach:
the vehicle control system and the management and control system are systems configured to be linked with each other through a cloud; however, Park does teach:
the vehicle control system and the management and control system are systems configured to be linked with each other through a cloud (Park: ¶ 010-012; a system for supporting an autonomous vehicle may comprise: a server configured to search for and provide a driving route in response to a request of the vehicle; a controller configured to perform autonomous driving . . . server may collect vehicle autonomous driving state information ) (Park: ¶ 046; communication device 110 may use a communication technology such as wireless Internet)
Regarding claim 15 as detailed above, Kruithof as modified by Kong as further modified by Park teaches the invention as detailed with respect to claim 3. Park further teaches:
the vehicle control system and the management and control system are systems configured to be linked with each other through a cloud (Park: ¶ 010-012; a system for supporting an autonomous vehicle may comprise: a server configured to search for and provide a driving route in response to a request of the vehicle; a controller configured to perform autonomous driving . . . server may collect vehicle autonomous driving state information including a vehicle location and the vehicle autonomous driving level from at least one vehicle able to perform the autonomous driving, and determine an autonomous driving level of each road section based on the collected vehicle autonomous driving state information. The server may search for the driving route based on an autonomous driving ) (Park: ¶ 046; communication device 110 may use a communication technology such as wireless Internet)
Regarding claim 16, as detailed above, Kruithof as modified by Kong as further modified by Park teaches the invention as detailed with respect to claim 4. Park further teaches:
the vehicle control system and the management and control system are systems configured to be linked with each other through a cloud (Park: ¶ 010-012; a system for supporting an autonomous vehicle may comprise: a server configured to search for and provide a driving route in response to a request of the vehicle; a controller configured to perform autonomous driving . . . server may collect vehicle autonomous driving state information including a vehicle location and the vehicle autonomous driving level from at least one vehicle able to perform the autonomous driving, and determine an autonomous driving level of each road section based on the collected vehicle autonomous driving state information. The server may search for the driving route based on an autonomous driving support level included in vehicle autonomous driving state information transmitted after the vehicle starts.) (Park: ¶ 046; communication device 110 may use a communication technology such as wireless Internet).
Response to Arguments
Applicant's remarks filed January 26, 2022 have been fully considered.
Applicant’s arguments and amendments in response to the Oct. 29, 2021 Office Action rejection for under 35 U.S.C. § 112(b) and § 112(f) claim interpretation are persuasive and the objections and interpretation are hereby withdrawn.
Applicant asserts that neither Kruithof nor Kong disclose or suggest a traffic control system the invention of claim 1 wherein “vehicle control system is configured to[] transmit, as probe information, traveling information of a specific section in which the own vehicle has traveled deviating from a target route or target speed of the own vehicle by a predetermined amount, based on a recognition result of a traveling environment of the own vehicle, the target route being set along a center of a lane through which the own vehicle travels” (Applicant’s Arguments, Received Jan. 26, 2022). Examiner respectful disagrees and points to Kong ¶ 31 which discloses a “vehicle control system [which] activates the steering automation system 106 to reduce deviation 214, for example, to steer vehicle 100A more to the left, to avoid collision with curb 216 and/or crossing over lane marker 218” (emphasis added). Further Kong, Fig. 3 shows lane marker 218 as an edge lane marker

    PNG
    media_image3.png
    535
    700
    media_image3.png
    Greyscale

As such Kong is teaching staying in the center of the lane as to prevent crossing an edge lane marker (see Fig. 2).
Applicant further argues that Kong “identifies a candidate turn path 210 (i.e., a target route)” in contrast to the claimed invention in which the “target route being set along a center of a lane through which the own vehicle travels” (Applicant’s Arguments, Received Jan. 26, 2022). Examiner respectful disagrees because the combination of Kruithof and Kong is teaching finding a route which, given the teaching of ¶ 31, considers the avoidance of edge lane lines and therefore remains centered in the lane. Consequently, Applicant's arguments with respect to obviousness of independent claims 1 and 17 have been fully considered but they are not persuasive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Fowe (US 20200286372 A1) which discloses a method is provided for establishing lane-level speed profiles for road segments based on a plurality of historical vehicle probe data where a sequence of probe data points from a respective probe apparatus defines a trajectory of the respective probe apparatus.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES PALL whose telephone number is (571)272-5280. The examiner can normally be reached on Monday - Thursday 9:30 - 18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.P./Examiner, Art Unit 3663
/MACEEH ANWARI/Primary Examiner, Art Unit 3663